EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The amendment of December 27, 2021 has been ENTERED.

The drawings of March 27, 2020 are hereby accepted as FORMAL.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejections of record as set forth in the office action of September 28, 2021 have been overcome by Applicant’s amendment of December 27, 2021 and by the remarks with that amendment, which remarks are considered to be persuasive.  All rejections of record have been overcome.
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) A ranging module comprising: a transmission driver configured to generate a transmission wave, which is a frequency- swept electromagnetic wave; a a predetermined region per pixel with the transmission wave transmitted from the transmitter without stopping in space; a scan driver configured to drive the scanner; a receiver configured to receive a reflected wave generated by reflection of the transmission wave off an object; a mixer configured to combine, per pixel, the transmission wave and the reflected wave to generate a combined signal; a signal converter configured to convert [[a]] the combined signal per pixel generated by the mixer, per pixel based on the electrical signal converted by the signal converter; a first calculator configured to calculate a distance to the object from the processed signal corresponding to a current pixel; a determiner configured to determine whether the distance calculated by the first calculator differs from a preset limit distance, which is a maximum distance calculated by the first calculator in cases where there is no object around the ranging module; a re-extractor configured to, in response to the determiner determining that the distance calculated by the first calculator differs from the preset limit distance, extract pieces of data of processing sections each corresponding to a sweep time of the transmission wave from a time- series of the processed signals saved in the data storage corresponding from a pixel previous to the Page 2 of 7current pixel in a scanning direction of the scanner to the current pixel while shifting the processing sections one after another sweep time; and a second calculator configured to calculate the distance from the data of each processing section extracted by the re-extractor.”  (Bold added).
With respect to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-4 depends ultimately from allowable, independent claim 1, each of dependent claims 2-4 is allowable for, at least, the reasons for which independent claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648